United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Butler, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Eric D. Levin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-699
Issued: March 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION

On January 24, 2011 appellant, through counsel, filed a timely appeal from a July 27,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) denying authorization
for chiropractic treatment. The Board docketed the appeal as No. 11-699.
On June 10, 1996 appellant, then a 46-year-old letter carrier, filed a traumatic injury
claim alleging that on June 7, 1996 he sustained injuries to his neck and back as a result of an
automobile accident.1 OWCP accepted that appellant sustained lumbosacral, thoracic and
cervical strains and subluxations2 of the spine as a result of the June 7, 1996 automobile accident.
In a November 4, 2009 decision, it denied authorization for chiropractic treatment. OWCP also
issued a notice proposing to terminate appellant’s medical benefits on November 4, 2009 based
on Dr. Pifer’s opinion that he no longer had any residuals or disability as a result of the accepted

1
2

Appellant retired from the employing establishment in April 2004.

OWCP based its decision to expand the acceptance of appellant’s claim to include subluxations on the reports
from Dr. Anthony C. Bilott, a treating chiropractor.

June 7, 1996 employment injury.3 By decision dated July 27, 2010, the hearing representative
affirmed the November 4, 2009 OWCP decision.4 He found that appellant failed to provide
medical evidence “to dispute the well-reasoned opinion of Dr. Pifer … which sufficiently
substantiated the action of [OWCP] when it terminated claimant’s chiropractic benefits in
connection with this claim.” The hearing representative explained that “Dr. Pifer indicated that
[appellant] is no longer suffering from his work-related injury.”
Section 8124(a) of FECA provides: “[OWCP] shall determine and make a finding of fact
and make an award for or against payment of compensation....”5 OWCP’s regulations at section
10.126 of Title 20 of the Code of Federal Regulations provide: “The decision [of the Director of
OWCP] shall contain findings of fact and a statement of reasons.”6 Moreover, OWCP’s
procedure manual provides: “The reasoning behind [OWCP’s] evaluation should be clear
enough for the reader to understand the precise defect of the claim and the kind of evidence
which would overcome it.”7
The Board, having duly considered the matter, finds that OWCP’s hearing representative
failed to properly explain his findings with respect to the issue presented. Although his decision
affirms a November 4, 2009 OWCP decision, it is unclear whether he is affirming the denial of
authorization for chiropractic treatment or affirming the termination of medical benefits. There
is no November 4, 2009 decision terminating appellant’s medical benefits as OWCP only issued
a proposed notice of termination on that day. There is, however, a November 4, 2009 decision
denying authorization for chiropractic treatment. Thus, OWCP, in its July 27, 2010 decision, did
not discharge its responsibility to set forth findings of fact and a clear statement of reasons
explaining the disposition so that appellant could understand the basis for the decision, i.e.,
whether it was denying authorization for chiropractic treatment or terminating appellant’s
compensation benefits.
The case must be returned to OWCP for a proper decision which includes findings of fact
and a clear and precise statement regarding the basis for the decision. Following such further
development as OWCP deems necessary, it shall issue a de novo decision.

3

The record contains no final decision issued by OWCP finalizing the termination of appellant’s medical benefits
for the accepted conditions.
4

OWCP’s hearing representative noted that this decision superseded the prior June 22, 2010 decision as the
evidence submitted by appellant subsequent to the hearing had not been considered.
5

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

6

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-956 (issued April 15, 2010.
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(e) (March 1997).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2010 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: March 26, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

